Title: Dudley Richardson to Thomas Jefferson, 4 March 1811
From: Richardson, Dudley
To: Jefferson, Thomas


          
            Most Worthey Sir
            Kentucky Barren Countey Glasgow Post office March the 4h 1811
          
           I hope you will Pardon me For Pestering you with Letters But Rely on your Tender Cear for your Fellow Man. I wood be glad to know if you have heard from my Son Richard Richardson Since I Rote you 1810 & to know if he Has got aney Letter from me or from George Richardson. As I am Desirous of Hearing from him as I am at a Loss to know how I Can Convay A Letter to him as have Got No Account from him onley from the One you was so kind to Rite me I am with Respect yr Ob Svt
          
            Dudley
            Richardson
        